CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Prospectuses and Statement of Additional Information constituting parts of this Post-Effective Amendment No. 6 to the Registration Statement on Form N-1A (the Registration Statement) of our report dated December 22, 2014, relating to the financial statements and financial highlights appearing in the October 31, 2014 Annual Report to Shareholders of Vanguard Total International Bond Index Fund (comprising Vanguard Charlotte Funds), which report is also incorporated by reference into the Registration Statement. We also consent to the references to us under the heading Financial Highlights in the Prospectuses and under the headings Financial Statements and Service Providers - Independent Registered Public Accounting Firm in the Statement of Additional Information. /s/PricewaterhouseCoopers LLP Philadelphia, PA February 20, 2015
